Madsen, C. J.
¶36 (concurring) — I agree with the lead opinion that documents obtained through discovery that are filed with a court in support of a motion that is never decided are not part of the administration of justice and therefore may remain sealed under the good cause standard of CR 26(c). In such circumstances, the open courts provision of article I, section 10 of the Washington State Constitution is not implicated. Here, the documents in question were never part of the administration of justice. They therefore were not subject to the open courts provision of our state constitution and remain properly sealed under the good cause standard.
¶37 This should be the end of the analysis. But the lead opinion goes on to discuss the Ishikawa5 factors in an effort to explain how they should be applied if the open courts provision were implicated. Since the open courts provision is not at issue, however, this entire discussion is dicta. See Pedersen v. Klinkert, 56 Wn.2d 313, 317, 320, 352 P.2d 1025 (1960) (statements in an opinion that were “not necessary *318to the decision in [the] case” are dicta and do not control future cases); Noble Manor Co. v. Pierce County, 133 Wn.2d 269, 289, 943 P.2d 1378 (1997) (Sanders, J., concurring) (dicta is not controlling precedent); State v. Potter, 68 Wn. App. 134, 149 n.7, 842 P.2d 481 (1992) (“[statements in a case that do not relate to an issue before the court and are not necessary to decide the case constitute obiter dictum, and need not be followed”).
¶38 Unfortunately, without a legal and factual basis for an analysis of what should happen should the need arise, trial courts and litigants in future cases must make guesses about the meaning, force, and value of the court’s dicta. The prudent course for the lead opinion is to avoid discussing how the Ishikawa factors might apply in circumstances not before the court.
¶39 Moreover, the discussion is both unnecessary and confusing. We have already provided considerable guidance for applying the good cause standard for sealing documents obtained in discovery as well as for applying the Ishikawa factors when the issue becomes whether documents can be sealed or must be unsealed under the open courts provision. In Dreiling v. Jain, 151 Wn.2d 900, 916, 93 P.3d 861 (2004), and Rufer v. Abbott Laboratories, 154 Wn.2d 530, 550, 114 P.3d 1182 (2005), we explained how Ishikawa applies to discovery documents filed in court, and in Dreiling we considered what procedures suffice under the good cause standard.
¶40 Thus, Dreiling contains discussion of two separate matters. The court held that the Ishikawa factors apply to documents filed in support of dispositive motions and described these factors. Dreiling, 151 Wn.2d at 913-15. As a separate matter, the court approved guidelines set out in the Ninth Circuit Court of Appeals’ analysis in Foltz v. State Farm Mutual Automobile Insurance Co., 331 F.3d 1122 (9th Cir. 2003), for obtaining protective orders under the good cause standard. Significantly, Foltz did not address any constitutional issues, and in Dreiling this court did not *319purport to turn the relevant guidelines into a constitutional analysis. Rather, the court noted that the opinion in Foltz “provides an apt guide to the appropriate mechanics and procedures to be followed when a trial court is confronted with a motion to place documents under seal, whether the documents are pure discovery or are filed in support of dispositive court action.” Dreiling, 151 Wn.2d at 916.
¶41 These guidelines were approved:
[A] party asserting good cause bears the burden, for each particular document it seeks to protect, of showing that specific prejudice or harm will result if no protective order is granted. Unsubstantiated allegations will not satisfy the rule. The requesting party must support, where possible, its request by affidavits and concrete examples. Entire documents should not be protected where mere redaction of sensitive items will satisfy the need for secrecy. Particularized findings must be made by the trial court to support meaningful review. When third parties move to intervene, the court may not stand on its previous order. Instead, these collateral litigants may challenge those documents which should not have been placed under seal in the first place and may be entitled to an order modifying the original protective order. Reliance on the confidentiality provisions of the original protective order does not foreclose independent discovery by intervenors, as it is not reasonable to expect the court to hold records under seal forever.
Id. at 916-17 (citations omitted).
¶42 In the present case, the lead opinion not only adds to this list, it also inexplicably intertwines the rule-based inquiry with the open courts constitutional analysis. In addressing the first Ishikawa factor, which concerns a showing of need by the proponent of “closure and/or sealing,” the lead opinion says that application of this factor will be simple if the trial court follows the procedures adopted in Dreiling. In other words, review will be easier if the constitutional issue ever arises.
¶43 But as we have recently reiterated, the open courts provision does not concern the disclosure of information *320that surfaces through pretrial discovery but does not otherwise come before the court. State v. McEnroe, 174 Wn.2d 795, 801, 279 P.3d 861 (2012) (quoting Rufer, 154 Wn.2d at 541). In most instances, discovery will not be filed in support of a motion that is decided by the trial court, and there is no need to set up complex procedures to facilitate review. Moreover, CR 26 and GR 15 contain pertinent standards that must be applied by a court when making decisions about sealing at the discovery stage and when discovery documents are filed. I disagree with the premise that we must impose burdens at the discovery stage whenever sealing is requested because of the possibility that the open courts provision might eventually be an issue.
¶44 I especially do not agree with the lead opinion’s efforts to add to the burdens that already exist. The lead opinion is not content with what was said in Dreiling but directs that a detailed log should accompany every motion to seal and specifies in minute detail what must be recorded in such a log. Lead opinion at 314. Since Dreiling already provides for particularized findings, this addition is unnecessary and insulting to our trial judges, who routinely consider and decide parties’ motions. It is also inconsistent with the premise that a trial court’s decision on whether to seal or unseal a record is reviewed for an abuse of discretion. Rufer, 154 Wn.2d at 540; see also Rhinehart v. Seattle Times Co., 98 Wn.2d 226, 232, 654 P.2d 673 (1982) (under CR 26(c), providing for protective orders, a trial court exercises broad discretion). We should allow the trial courts to exercise their discretion as they reasonably see fit, and a decision based on particularized findings that support granting a motion to seal cannot be said to constitute an abuse of discretion, whether there are particularized logs or not.
¶45 It hardly needs to be added that preparation of the detailed logs described by the lead opinion can impose a significant burden on the parties as well. As one example, the lead opinion says that the parties must identify support *321in the record for assertions that protection of a document is necessary. Given that motions to seal may be made at the time discovery is sought when there is no record to speak of, this suggests an ongoing obligation to supplement the logs with information as the record develops.
¶46 In addition to other obligations, the lead opinion also says that if a record indicates nonparties have interests in a document, then a trial court may want such nonparties identified and may determine that such nonparties should be notified of potential disclosure. This direction goes far beyond Dreiling, which addressed only interests of intervening third parties and implicates a greatly expanded duty on the part of parties to identify any individuals having possible interests implicated in or by discovery documents. I cannot agree with this expansion.
¶47 The lead opinion forthrightly explains that following this procedure at the time documents are sealed will, along with aiding the court in making a sealing decision, “facilitate future motions under Ishikawa, and facilitate appellate review.” Lead opinion at 314. Again, the lead opinion seems to think the procedure is desirable because the constitutional issue may arise, notwithstanding that vastly different review standards and inquiries are involved depending upon whether the issue is sealing discovery documents or the open courts provision.
¶48 The matter of nonparties resurfaces in the lead opinion’s discussion of Ishikawa factor four, which concerns weighing the competing interests of the parties and the public. In this context, the lead opinion says that there may be no advocate for interests of nonparties who have sensitive records that have been disclosed in discovery. The lead opinion therefore purports to “add to this factor” the “con*322sideration of the interests of nonparties whose records maybe disclosed.” Id. at 316.6
¶49 This is a serious matter. The lead opinion is attempting to change the constitutional analysis under the open courts provision by expanding the scope under the fourth Ishikawa factor. Any announcement that interests of nonparties to litigation must be considered as a separate matter from the public interest when the open courts provision is at issue ought to be addressed by the court in a case that presents the issue. It should never be introduced “sideways” through dicta discussing procedures that should apply to discovery and motions to seal discovery documents.
¶50 And, again, it seems clear that the lead opinion is of a mind that from the time a party seeks a sealing order for a document that is requested during discovery, the trial court and the parties must proceed as if the constitutional standard applies. I simply cannot agree that the more onerous burdens associated with the open courts provision should be required in every instance at the discovery stage. As the lead opinion itself recognizes, most discovery is never introduced in a trial and does not become part of the record, much less part of a court’s decision on a motion. As a court, we should be most reluctant to impose such burdens as suggested by the lead opinion. Discovery is already burdensome enough, without added mandates.
¶51 Dreiling has already adopted procedures that should be followed at the discovery stage. These guidelines should not be questioned as a result of the lead opinion’s dicta in the present case. If there are to be additional procedures that must be followed when sealing or unsealing is sought at the discovery stage, I believe they should come through appropriate rules adopted by the court. In this way, the requirements are made clear and neither trial courts nor *323parties are left to speculate about dicta appearing in our case law.
¶52 Finally, there is no need to provide additional general advice to the trial courts and the parties about the open courts provision as it may apply to sealed discovery documents. We explained in Rufer, 154 Wn.2d at 550, that “filing merely triggers the analysis of whether records should be opened; it does not automatically open previously sealed records. Parties opposing the potential opening would then be required to make the requisite showing of a compelling or overriding interest for closure.” This required showing, as is clearly explained in our decisions in Dreiling and Rufer, is that mandated under the Ishikawa factors, which apply when the open courts provision is implicated by a sealing order. Parties who have any thought that documents will be filed in court should know, because of Dreiling, Rufer, and the substantive portion of the present lead opinion, what showing is constitutionally required to obtain sealing or prevent unsealing. The Ishikawa factors readily explain what must be established to seal or prevent unsealing a record.
Conclusion
¶53 I agree with the first part of the lead opinion, which holds that documents obtained through discovery and filed with a court in support of a motion that is never decided are not subject to the open courts provision of article I, section 10, and therefore sealing of these documents continues to be determined under the good cause standard of CR 26(c). In the present case, the documents in question were never part of the administration of justice because no decision was made, and therefore the documents were never subject to the presumption of public access.
¶54 Accordingly, the rest of the lead opinion, which purports to explain how the Ishikawa factors would apply if this constitutional provision did apply, is dicta. It is also *324most unfortunate dicta because it appears to impose additional requirements on the discovery process and to modify the constitutional analysis as it concerns weighing of interests. I believe the dicta should be eliminated from the lead opinion. At the least, it should be disregarded as unnecessary to the court’s decision.
J.M. Johnson, J., concurs with Madsen, C.J.

 Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982).


 The lead opinion posits that a trial judge may require notice and an opportunity for nonparties to assert any interest in nondisclosure. Lead opinion at 316.